I dissent on the ground that conduct approved by so many sister states cannot be said to "violate some fundamental principle of justice, some prevalent conception of good morals, some deep-rooted tradition of the common weal." Loucks v. Standard Oil Co., 224 N.Y. 99, 111, 120 N.E. 198. Unless it does, a contract based thereon and legal where made should be enforced here. Beach, Uniform Interstate Enforcement of Vested Rights, 27 Yale L.J. 656, 662. To paraphrase a note to Justice Beach's article (p. 664), in applying Rhode Island law the court does not allow it to operate in Connecticut but only recognizes the fact that it operates in Rhode Island. *Page 58